Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-17, 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ming (GB2535324).
Per claims 1, 15-16,  Ming discloses a roof hatch comprising at least one thermal resistant sheet (24, 26) having one or more sections located near an edge of the thermal resistant sheet to curb heat transfer (the sections separated by part 30 in figures 3-4), said sections comprising at least one of slot, slits, holes, hollow sections, scored section, sliced section, and cut sections configured to curb heat transfer (per the opening occupied by part 30) from the thermal resistant sheet edge across the one or more sections to a center of the thermal resistant sheet or from the center of the thermal resistant sheet across the one or more sections to the edge of the thermal resistant 
Per claim 6, Ming further shows the hatch cover is capable of collapsing (the structure is able to collapse when sufficient force is applied/closed per the hinge joint).
	Per claim 7, Ming shows the collapse of the hatch cover is enabled by a movable joint selected from the group consisting of a pivot joint, a hinge joint, a ball and socket joint, a hinge spring joint and a swivel joint (see figure 7 for hinge joint).
	Per claims 8-9, Ming shows a sealing element (56) is provided on at least a portion of the hatch cover to facilitate an airtight sealing when the hatch cover collapses, wherein the sealing element is one of a gasket, seal or a combination thereof.
	Per claim 10, 17, 19-20, Ming shows the one or more sections of the thermal resistant sheet comprises one or more bridges thereon and located near an edge of the thermal resistant sheet to curb the heat transfer from the edge of the thermal resistant sheet across the plurality of slots and bridges to a center of the thermal resistant sheet or from the center of the thermal resistant sheet across the plurality of slots and bridges to the edge of the thermal resistant sheet, a hatch cover (20) in spaced relation to and adjacent to the thermal resistant sheet and housing the thermal resistant sheet, at least one more of the slots extend along a length of the edge (figure 3 shows the thermal insulation occupies the slots between parts 20, 22 and along a length of the edge).
	Per claim 11, Ming shows the thermal resistant sheet is held by the hatch cover by a temporary joint, a permanent joint or a combination thereof (see figure 3).

	Per claim 13, Ming shows the one or more sections have a length which is less than a length of the edge (figure 3 shows the length of section 22 being less than the length of the sheet including part 20).
	Per claim 14, Ming shows the thermal resistant sheet has a thickness in the range of 0.060 inches to 0.090 inches (page 4 par 21 line 3).

Response to Arguments
Applicant's arguments filed 1, 6-17, 19-20 have been fully considered but they are not persuasive.
With respect to the rejections set forth above, the changes in the rejections are reflective of the changes in applicant’s submitted amended claims and not a new rejection.
With respect to Ming, the reference shows a thermal resistant sheet (24/24).  The sheet is made of insulated material.  The sheet having edges located closed to the edge of hatch as shown in figure 3 on the right side.  The open space occupied by part 30 creates a thermal break in the thermal sheet.  The thermal break meets the claimed limitation of “ curb heat transfer from the ….”.  The reference thus shows the claimed limitations as set forth above and the rejections are thus maintained.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

3/17/2022